
	
		II
		112th CONGRESS
		2d Session
		S. 2390
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Attorney General to revise certain rules
		  under titles II and III of the Americans with Disabilities Act of 1990 relating
		  to accessible means of entry to pools.
	
	
		1.Short titleThis Act may be cited as the
			 Pool Safety and Accessibility for
			 Everyone Act or the Pool SAFE Act.
		2.FindingsCongress finds the following:
			(1)One of the purposes of the Americans with
			 Disabilities Act of 1990 is to provide a clear and comprehensive
			 national mandate for the elimination of discrimination against individuals with
			 disabilities.
			(2)The Nation's proper goals regarding
			 individuals with disabilities are to ensure equality of opportunity and full
			 participation for such individuals.
			(3)The Department of Justice’s revised
			 regulations for titles II and III of the Americans with Disabilities Act of
			 1990 (as in effect on the date of enactment of this Act) recognize that public
			 accommodations should provide access to their amenities to individuals with
			 disabilities.
			(4)It is important
			 for public accommodations to provide access to their amenities, including
			 pools, to individuals with disabilities.
			(5)Public
			 accommodations should provide access to their amenities, including pools, in a
			 reasonable, efficient, and expedient manner that accounts for the interests of
			 individuals with disabilities and also considers other legitimate concerns,
			 such as safety and feasibility.
			(6)The revised regulations for titles II and
			 III of the Americans with Disabilities Act of 1990, as the regulations relate
			 to the accessibility of pools at public accommodations, do not reasonably or
			 adequately balance the access needs of individuals with disabilities with other
			 legitimate, and sometimes competing, safety and feasibility concerns.
			3.Revision of
			 rules
			(a)Extension of
			 compliance deadline
				(1)In
			 generalNo suit may be brought for an alleged violation, of the
			 revised regulations for titles II and III of the Americans with Disabilities
			 Act of 1990 (part 36 of title 28, Code of Federal Regulations, as in effect on
			 the date of enactment of this Act) regarding the requirements for a public
			 accommodation or commercial facility to provide an accessible means of entry to
			 pools, that occurred on or after March 15, 2012, and before the date that is 1
			 year after the date of enactment of this Act. The Attorney General may not
			 investigate, or initiate a compliance review of, such an alleged
			 violation.
				(2)Pending
			 proceedings dismissedBeginning on the date of enactment of this
			 Act, any suit, against a public accommodation or commercial facility for a
			 violation described in paragraph (1), that is brought on or after March 15,
			 2012, and before the date of enactment of this Act, shall be dismissed.
				(b)Revision of
			 rulesNot later than 60 days
			 after the date of enactment of this Act, the Attorney General shall revise
			 section 36.304 of title 28, Code of Federal Regulations, and any other
			 appropriate rules in part 36 of such title to provide that—
				(1)a public accommodation or commercial
			 facility that has a pool and uses a portable pool lift on request shall be in
			 compliance with the requirement under such rules to provide an accessible means
			 of entry to such pool, even if installation of a permanent lift is readily
			 achievable; and
				(2)a
			 public accommodation or commercial facility that has more than 1 pool and uses
			 1 portable pool lift on request for all such pools shall be in compliance with
			 the requirement under such rules to provide an accessible means of entry to
			 each such pool.
				(c)Definitions
				(1)Commercial
			 facilities; public accommodationThe terms commercial
			 facilities and public accommodation have the meanings given
			 the terms in section 301 of the Americans with Disabilities Act of 1990 (42
			 U.S.C. 12181).
				(2)PoolThe term pool means a swimming
			 pool, wading pool, sauna, steam room, spa, wave pool, lazy river, sand bottom
			 pool, other water amusement, or any other manmade body of water to which part
			 36 of title 28, Code of Federal Regulations, requires a public accommodation or
			 commercial facility to provide an accessible means of entry.
				
